United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steve Burt, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1349
Issued: December 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 9, 2011 appellant, through his representative, filed a timely appeal from the
February 9, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied his request for reconsideration. As the last merit decision, August 23, 2010, was
more than 180 days prior to filing this appeal, the Board does not have jurisdiction over the
merits of the claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s November 10, 2010 request for
reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 3, 2004 appellant, a 44-year-old city letter carrier, filed a claim alleging that
his left knee condition was a result of delivering mail while carrying a satchel, especially while
descending stairs and pushing a gurney up and down ramps. OWCP accepted his claim for
aggravation of chondromalacia, left knee.
On October 5, 2007 appellant received a schedule award for a 37 percent impairment of
his left lower extremity. On August 23, 2010 OWCP issued a schedule award for a 22 percent
additional impairment (59 percent total). It explained that appellant had a poor result from his
total knee replacement with a default impairment value of 67 percent, but that a grade 2
functional history, grade 3 physical examination and grade 4 clinical study adjusted the default
value two grades lower to 59 percent.
Appellant requested reconsideration on November 10, 2010. He argued that OWCP’s
medical adviser erroneously applied the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009) by failing to follow the special net
adjustment formula for class 4 impairments described on pages 521 and 522. Appellant
explained that, for a class 4 impairment, +1 is added to each of the nonkey factors and if the
nonkey factors were grade 2, grade 3 and grade 4, the default value should not have dropped two
grades to 59 percent.2 He asked for a reconsideration and correction of the calculation of his
additional schedule award.
In a nonmerit decision dated February 9, 2011, OWCP denied appellant’s request for
reconsideration. It found that the calculation of impairment was a medical determination and
that appellant’s interpretation of the A.M.A., Guides was not a valid legal argument and
irrelevant to the medical issue as he was not a qualified physician trained in calculating
impairment levels.
On appeal, appellant argues that his request for reconsideration did not attempt to
substitute his medical judgment for that of the physicians who calculated his impairment. He
simply questioned how the A.M.A., Guides were applied to his claim.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 The employee shall exercise this right through a request to the
district OWCP.4
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by OWCP in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
2

See A.M.A., Guides 511 (Table 16-3, total knee replacement).

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.605.

2

arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.6 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.7
ANALYSIS
Appellant timely submitted his November 10, 2010 request for reconsideration within
one year of OWCP’s August 23, 2010 schedule award decision. The question, therefore, is
whether his request met at least one of the three criteria for obtaining a merit review of his
schedule award.
Appellant advanced a legal argument, namely, that OWCP based his additional schedule
award on an improper application of the A.M.A., Guides. OWCP found his argument irrelevant
because he was not a qualified physician to address medical issues.
Impairment evaluation requires medical knowledge; therefore, mostly doctors who are
qualified in allopathic or osteopathic medicine or chiropractic medicine use the A.M.A., Guides
to evaluate permanent impairment. It must be emphasized, however, that even though the
A.M.A., Guides is mainly for medical doctors and others permitted to do impairment evaluation,
nonphysician evaluators may analyze an impairment evaluation to determine if it was performed
in accordance with the A.M.A., Guides.8 Indeed, as appellant points out on appeal, OWCP
procedures permit the claims examiner to review OWCP’s medical adviser’s findings and, if he
or she believes that the impairment has not been correctly described or that the percentage is not
reasonable, obtain a new or supplemental report.9 OWCP’s hearing representative and the Board
frequently determine whether a physician performed the impairment evaluation in accordance
with the A.M.A., Guides.
Appellant questioned OWCP’s medical adviser’s application of the A.M.A., Guides. He
noted that the medical adviser followed the standard net adjustment formula to lower the default
5

Id. at § 10.606.

6

Id. at § 10.607(a).

7

Id. at § 10.608.

8

A.M.A., Guides (6th ed. 2009).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.d(2) (January 2010).

3

impairment value two grades from 67 to 59 percent. Appellant argued error because he had a
class 4 impairment, which required a special net adjustment formula. As the A.M.A., Guides
explains:
“If the key factor is class 4, and both nonkey factors were grade modifier 4, the
differences would summate to zero, and placement in a grade above the default
value C in class 4 would not be possible. In order to correct this deficiency, if the
key factor is class 4, automatically add +1 to the value of each nonkey factor. For
example, if the key factor is class 4, and the first nonkey factor was grade 3, the
second was grade 4, the differences are -1 and zero. Adding +1 to each of these
yields zero and +1; this summates to +1. Consequently, … the final impairment
is class 4 grade D.”10
The Board finds that appellant’s November 10, 2010 request for reconsideration before
OWCP advanced a relevant legal argument not previously considered. Appellant is, therefore,
entitled to a merit review of his schedule award. The Board will set aside OWCP’s February 9,
2011 decision denying reconsideration and remand the case for a merit review of his schedule
award claim under the A.M.A., Guides and an appropriate final decision.
CONCLUSION
The Board finds that OWCP abused its discretion by denying appellant’s November 10,
2010 request for reconsideration.

10

A.M.A., Guides 522; see id. at 525 (lower extremity example 16-6).

4

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: December 23, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

